17‐3784 
Zilgme v. United States of America 
 
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                               

                               SUMMARY ORDER 
                                               
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER  JANUARY  1,  2007, IS PERMITTED AND IS GOVERNED BY  FEDERAL  RULE 
OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@).    A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY 
COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 3rd day of December, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   ROSEMARY S. POOLER, 
                   RICHARD C. WESLEY, 
                                       Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
RICHARD ZILGME,   
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                 17‐3784 
 
UNITED STATES OF AMERICA, 
                   Defendant‐Appellee. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                                     Michael J. Willett, Gibson, McAskill 
                                                   & Crosby, LLP, Buffalo, NY 
FOR APPELLEE:                                Mary E. Fleming, Assistant United 
                                             States Attorney, for James P. 
                                             Kennedy, Jr. United States Attorney 
                                             for the Western District of New York, 
                                             Buffalo, NY. 
 
     Appeal from a judgment of the United States District Court for the 
Western District of New York (Arcara, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court be 
AFFIRMED IN PART and IN PART VACATED AND REMANDED. 

       Plaintiff‐Appellant Richard Zilgme appeals from a judgment of the United 
States District Court for the Western District of New York (Arcara, J.) dismissing 
his complaint on summary judgment.    Zilgme alleges that he was injured when 
he tripped over a loose bolt protruding one‐and‐a‐half inches from the floor of a 
United States Postal Service facility.    The Government’s motion for summary 
judgment was referred to Magistrate Judge Scott, who recommended that the 
court reject the argument that the loose bolt constituted an inactionable trivial 
defect, but that the motion nevertheless be granted on the ground that the 
Government lacked actual or constructive notice of the loose bolt.    The report 
and recommendation (“R&R”) also rejected Zilgme’s argument that the loading 
dock plate at issue was defective.    After further briefing, the district court 
accepted the R&R in a decision and order dated October 23, 2017. 
        
       We review a district court’s decision on motions for summary judgment de 
novo, construing evidence in the light most favorable to the nonmoving party.   
Novella v. Westchester Cty., 661 F.3d 128, 139 (2d Cir. 2011).    We may affirm a 
grant of summary judgment “on any basis [with] sufficient support in the record, 
including grounds not relied on by the district court.”    Bruh v. Bessemer 
Venture Partners III L.P., 464 F.3d 202, 205 (2d Cir. 2006). 
        


 
                                        2 
 
          1. Zilgme argues that the Government’s awareness that forklifts could 
loosen bolts on the loading dock establishes constructive notice of the loose bolt 
that caused his fall.    In support, Zilgme has adduced two emails written after 
his accident by a Postal Service employee evincing awareness that “[v]ibration 
from the fork lifts and the fork blades may loosen the locking nuts” attached to 
the bolts, App’x 346, and that “[b]olts become unanchored by fork blades hitting 
them and is a fairly common occurrence,” App’x 347.     
           
          Under New York law, “actual notice of a particular recurring safety issue   
. . . [is] sufficient to establish constructive notice of the specific recurrence” of the 
condition.    Chianese v. Meier, 98 N.Y.2d 270, 278 (2002).    However, 
“awareness of a general dangerous condition is not enough to charge a defendant 
with constructive notice of the particular dangerous condition that caused an 
injury.”    Taylor v. United States, 121 F.3d 86, 90 (2d Cir. 1997) (emphasis in 
original).     
           
          The Government argues, as the district court concluded, that awareness of 
potential for loose bolts on the 46 loading docks at the facility is too general to 
support constructive notice of the particular bolt at issue here.    However, the 
question here is not whether general awareness of loose bolts creates 
constructive knowledge of the loose bolt that tripped Zilgme, but whether 
awareness of the loose bolts rendered foreseeable the tripping hazard posed by a 
loose bolt extending one‐and‐a‐half inches from the ground.    See Taylor, 121 
F.3d 89‐91 (“Constructive notice of a particular condition is inextricably 
intertwined with the concept of foreseeability.”) (emphasis in original); Basso v. 
Miller, 40 N.Y.2d 233, 241 (1976) (“[F]orseeability shall be a measure of 
liability.”). 
           
          Since reasonable minds could disagree about whether awareness of loose 
bolts on the loading docks makes the risk of tripping over a protruding bolt 
foreseeable, the district court erred by granting summary judgment on the issue 
of notice. 
           

 
                                            3 
 
         2. Zilgme argues that the bolts in the loading dock constituted an 
unreasonably dangerous condition even when properly fastened because the 
heads of the bolts were raised one‐eighth to one‐quarter of an inch above the 
floor, and that the district court failed to consider this claim.    Judge Arcara’s 
opinion concludes that there was insufficient “evidence for a reasonable trier of 
fact to conclude that the [Government’s] loading dock plate assembly created 
conditions that violated an applicable standard of care.”    District Court Opinion 
at 4.    The court did not consider the height of the raised bolts as a defective 
condition in itself; Zilgme’s opposition to the Government’s motion for summary 
judgment listed the raised bolts simply as one of several “factors” supporting his 
alternative claim that the dock plate assembly in the loading dock was defective 
because of its various differences from the loading dock he usually worked at.   
See 15‐cv‐130 (RJA) Doc. No. 32‐5 at 7; see also Plaintiff’s Rule 56.1 
Counterstatement, App’x 351.     
          
         In any event, based on our “examination of all the facts and circumstances 
presented,” Trincere v. Cty. of Suffolk, 90 N.Y.2d 976, 977 (1997), we conclude 
that the raised bolts do not “unreasonably imperil the safety” of those walking in 
the loading dock and are not actionable as a matter of law, Hutchinson v. 
Sheridan Hill House Corp., 26 N.Y.3d 66, 78 (2015) (quoting Wilson v Jaybro 
Realty & Dev. Co., 289 NY 410, 412 (1943) (brackets omitted)) (finding cylindrical 
sidewalk projection approximately one quarter of an inch in height and five‐
eighths of an inch in diameter to be trivial as a matter of law).    The bolts are 
raised only one‐quarter of an inch above the floor, are not difficult “to see or to 
identify as a hazard or difficult to pass over safely on foot in light of the 
surrounding circumstances,” id. at 80, and are “so slight that no careful or 
prudent person would reasonably anticipate any danger from [their] existence,” 
id. at 81 (quoting Beltz v City of Yonkers, 148 NY 67, 70 (1895) (brackets 
omitted)).     
          
         Because the raised bolts are inactionable, we need not address Zilgme’s 
argument that the Government was on notice of the condition because it installed 
the bolts itself. 
          
 
                                         4 
 
      We have considered Zilgme’s remaining arguments and conclude they are 
without merit.    The judgment of the district court is therefore AFFIRMED IN 
PART and IN PART VACATED AND REMANDED for further proceedings 
consistent with this opinion. 
 
 
                                      FOR THE COURT: 
                                      CATHERINE O’HAGAN WOLFE, CLERK 




 
                                      5